Fourth Court of Appeals
                                  San Antonio, Texas
                                          April 6, 2018

                                      No. 04-18-00206-CR

                                 Remigio A. MARTINEZ III,
                                          Appellant

                                                v.

                                     The STATE of Texas,
                                           Appellee

                  From the 144th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2003CR5033
                        Honorable Lorina I. Rummel, Judge Presiding


                                         ORDER

       Appellant Remigio A. Martinez III filed a notice of appeal complaining that the trial
court denied his motion for judgment nunc pro tunc.
       “Neither the United States nor Texas constitution guarantees the right to appeal state
criminal convictions.” Griffin v. State, 145 S.W.3d 645, 646 (Tex. Crim. App. 2004); accord
Phynes v. State, 828 S.W.2d 1, 2 (Tex. Crim. App. 1992). A defendant may appeal a state
criminal conviction only as authorized by statute. Griffin, 145 S.W.3d at 646; Phynes, 828
S.W.2d at 2. “No statute vests [an appellate court] with jurisdiction over an appeal from an order
denying a request for judgment nunc pro tunc.” Everett v. State, 82 S.W.3d 735, 735 (Tex.
App.—Waco 2002, pet. ref’d) (mem. op.); accord Reyes v. State, No. 04-12-00267-CR, 2012
WL 2602965, at *1 (Tex. App.—San Antonio July 5, 2012, no pet.) (per curiam) (mem. op., not
designated for publication); Wilson v. State, No. 02-12-00382-CR, 2013 WL 257278, at *1 (Tex.
App.—Fort Worth Jan. 24, 2013, no pet.) (mem. op., not designated for publication).
        The proper remedy to obtain review of the denial of a motion for judgment nunc pro tunc
is by petition for writ of mandamus. Ex parte Florence, 319 S.W.3d 695, 696 (Tex. Crim. App.
2010); Ex parte Ybarra, 149 S.W.3d 147, 148–49 (Tex. Crim. App. 2004).
        We ORDER Appellant to SHOW CAUSE in writing within TWENTY-ONE DAYS of
the date of this order why this appeal should not be dismissed for want of jurisdiction.
                                              _________________________________
                                              Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 6th day of April, 2018.



                                              ___________________________________
                                              Keith E. Hottle
                                              Clerk of Court